DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	Applicant's submission filed on 4/26/2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Allowable Subject Matter
2.	Claims 10, 12, 15 and 16 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the combination of limitations as presented in claim 10, and specifically the combination of limitations in conjunction with the following feature:

    PNG
    media_image1.png
    146
    640
    media_image1.png
    Greyscale

While the documents to Ziser et al. (US 2011/0082222) (P23, 85, 89), Mohwald 
 (US 2007/0117958) (P37), and St.-Arnaud et al. (US 2005/0053818) (P82) (cited in Advisory Action) teach that it generally known to determine the appropriate content of the nitrogen element of the amine group and/or content of the sulfur element of the sulfonic acid group for a polymeric material imparting proton conductivity, there isn’t sufficient teaching, suggestion, and/or motivation to apply the content amounts of nitrogen and sulfur to the specified structural configuration as claimed.   No single document teaches a catalyst construct as claimed, wherein the structural features previously presented were met by a combination of references involving 
	In an update of the prior art search, the following references are generally representative of the state of the prior art:  
Dressick et al. (US 2008/0050641); 
Haug et al. (US 2012/0009503);
Yang et al. (US 2015/0051065);
Kim et al. KR 10-2016-0007888 (machine translation provided); 
Michel et al., “High-Performance Nanostructured Membrane Electrode Assemblies for Fuel Cells Made by Layer-by-Layer Assembly,” Advanced Materials, 2007, 19, 3859-3864, Published Online Oct. 31 2007 (copy provided).
Applicant-originated disclosures (all inventors common, assignee common) which also exemplify the state of the art include Cho et al. (US 2018/0375108); Lee et al. (US 2020/0251747); Cho et al. (US 2020/0328430); and Cho et al. (US 2017/0312739).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729